Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks filed on 01/25/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-17, 19, and 21-22, applicant argues the claim as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-17, 19, and 21-22 has been withdrawn. See below for reasons for allowance.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1-17, 19, and 21-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the artificial neural network being configured for use with other aerial images for another chip layout in which the other aerial images have a same exposure condition as the exposure condition applied to the physical photomask template regardless of a size of the another chip layout. Upon further search and consideration, prior art document US 2019/0080456 A1, see [0091], teaches to enhance or weaken the brightness of the pixels in the original image, which may train the fully convolutional neural network to deal with the same object taken under different contrast, exposure. Thus, the prior art does not teach the limitations as claimed. For the sake of argument, even if the prior art of record did teach the same exposure condition as the exposure condition applied to the photomask template regardless of size, the obviousness of combining prior art document D7 [US 2003/0219154 A1] with D2 [2019/0130641 A1] with D9 [US 2007/0097470 AI] with D6 [US 6,122,397 A] further in view of [US 2019/0080456 A1], would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661